DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	In response to the restriction requirement of 10/30/2020, applicant has made an election without traverse of invention I in the Election of 12/17/2020. As a result of applicant’s election, claims 1-14 are examined in the present office action, and claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Applicant should note that the non-elected claims will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
3.	The drawings contain twenty-three sheets of figures 1-15, 16A-D, 17A-D, 18-23, 24A-24B, and 25-28 were received on 11/9/18.  These drawings are approved by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
5.	Claim 5 is objected to because of the claim recites the fil has a so-called “RR1” value; however, the claim does not provide an explanation/definition for the so-called “RR1” value. Applicant needs to provide an explanation/definition for the mentioned term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 is rejected because the optical film having a first structured surface having a plurality of prismatic structures and a second structured surface having a plurality of microstructures cannot have an effective transmission which satisfies both conditions of “an effective transmission … second surface” as recited in base claim 1, lines 5-7 and “the effective transmission … second surface” as recited in the claim on lines 1-3.
Applicant should note that the feature thereof “an effective transmission … second surface” as recited in base claim 1, lines 5-7 is understood as: If the effective transmission of the optical film is T1, and the effective transmission of the film with a comparable construction except for a smooth, non-structured second surface is T2 then (T2 – T1)  ≤  1%. With that then .
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “an effective transmission … second surface” (lines 5-7). It is unclear how applicant can compare an optical characteristic, i.e., an effective transmission, of a film with a film. Does applicant intend to mean “less than an effective transmission of a film” instead of “less than a film” (line 6)?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element a) above.
c) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “an optical gain of at least about 1.5” (line 1). 
It is unclear about the value of the optical gain as recited in the mentioned feature? Does applicant intend to recite the optical gain is values around 1.5 or does applicant intend to recite that the value of optical gain includes any value such as 2 or 3.4 or 42.5 
d) Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the first and second … of different materials” (lines 1-2). It is unclear how the surfaces of an optical film have different materials (examiner’s emphasis). 
	e) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 3-4 and 6-13, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13-18, 23-25 and 59-60 of U.S. Patent No. 8,657,472. Although the claims at issue are not identical, they are not all features recited in present claims 1, 3-4, 6-10 and 12-13 are readable over features recited in Patent claims 1-2, 13-18, 23-25 and 59-60.
In particular, the features recited in present claims 1, 3, 6, 9 and 12-13 are read in Patent claims 59-60; the feature related to the prismatic configuration of the first structured surface in present claim 1 is read in Patent claims 1-2; the features recited in present claims 4, 7-8 and 10 are read in Patent claims 13-18.
Regarding to the feature that the film has an optical gain of at least about 1.5 as recited in present clam 11, such feature is considered as an inherent feature from the film disclosed in Patent claims 1-2, 13-18, 23-25 and 59-60 due to the similar structure of the film as recited in present claims and the Patent claims.
12.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13-18, 23-25 and 59-60 of U.S. Patent No. 8,657,472 in view of Hsu et al (US Publication No. 2008/0130117).
It is noted that the Patent claims does not disclose that the first and second surfaces comprises different materials. However, an optical film having two surfaces each has a microstructured pattern formed thereon wherein the surfaces have the same or different materials is known to one skilled in the art as can be seen in the optical film provided by Hsu et al. In particular, Hsu et al discloses an optical film (20) having a first layer (21) with microstructured pattern formed on a surface (211) and a second layer (23) with microstructured pattern formed on a surface thereof (231) wherein the layers (21, 23) are made by the same or different materials, see paragraphs [0023]-[0026] and fig. 1, in particular, paragraph [0026], last three lines of the paragraph. Thus, it would have been obvious to one .
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872